Citation Nr: 0530824	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This appeal arises from an August 2003 rating decision of the 
Chicago, Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD that resulted from his 
experiences in Vietnam.

The veteran served in Vietnam from December 1966 to November 
1967 where he was assigned to HHB3 34th Arty 9th Inf Div as a 
radio operator.  Although the veteran has indicated that he 
experienced a number of stressors during his tour of duty in 
Vietnam, verification of a stressor event has not been 
documented.  He has indicated that putative stressors include 
his base camp coming under attack, going on missions, and 
witnessing wounded and killed service comrades. 

In order to facilitate the complete development of all facts 
surrounding the veteran's stressors, the RO should request a 
statement from the veteran that provides as much detail as 
possible regarding the exact dates of all putative stressors 
and the complete names of all service personnel involved.  
The RO should also inform the veteran that he has the right 
to submit alternate forms of evidence to support his claim of 
service connection for PTSD.

In view of the veteran's alleged stressors, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records and obtain a unit history for the veteran's unit 
during his tour of duty in Vietnam.  The RO should also 
contact the U.S. Army Liaison at the National Archives and 
Records Administration in St. Louis, Missouri and obtain the 
veteran's complete Official Military Personnel File (OMPF).  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Marion VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for HHB3 34th Arty 9th Inf Div from 
December 1966 to November 1967.  All 
records, once obtained, must be 
permanently associated with the claims 
folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) and obtain morning reports for 
HHB3 34th Arty 9th Inf Div from December 
1966 to November 1967.  All records must 
be associated with the claims folder.

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined the veteran.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary 
psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service in Vietnam.  (In 
answering this question, the examiner 
must use the standard of proof provided 
by the Board.)  It must be indicated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event experienced in service.  
If a diagnosis of PTSD is rendered, the 
examiner must: a) specify the stressor 
upon which the diagnosis is based, and b) 
discuss the etiology of the veteran's 
PTSD.  Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

7.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

